Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis President/CEO Umpqua Holdings Corporation 503-727-4101 raydavis@umpquabank.com Dan Sullivan EVP/CFO Umpqua Holdings Corporation 503-727-4103 dansullivan@umpquabank.com UMPQUA HOLDINGS REPORTS RECORD FULL YEAR 2006 OPERATING EARNINGS OF $1.65 PER DILUTED SHARE Organic Loan growth 11%, deposit growth 13% Opened Five New Stores in the Fourth Quarter PORTLAND, Ore.  January 25, 2007  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Strand, Atkinson, Williams & York, Inc., today announced full year 2006 operating earnings of $87.3 million, or $1.65 per diluted share, compared to $69.9 million, or $1.55 per diluted share, for 2005. For the fourth quarter of 2006, operating earnings were $24.8 million, or $0.42 per diluted share, compared to $18.8 million, or $0.42 per diluted share for the same period a year ago. Operating earnings exclude merger related expenses, net of tax. Including merger related expenses, net income for full year 2006 was $84.4 million, or $1.59 per diluted share, compared to $69.7 million, or $1.55 per diluted share for 2005. For the fourth quarter of 2006, net income was $24.5 million, or $0.42 per diluted share, compared to $18.8 million, or $0.42 per diluted share for the same period of the prior year. Quarter ended: Twelve months ended: (Dollars in thousands, except per share data) 12/31/2006 9/30/2006 12/31/2005 12/31/2006 12/31/2005 Net Income $ $ $ 18,787 $ $ Add Back: Merger related expenses, net of tax Operating Earnings $ $ $ 18,787 $ $ Earnings per diluted share: Net Income $ $ $ 0.42 $ $ Operating Earnings $ $ $ 0.42 $ $ Umpqua Holdings Corporation Announces Fourth Quarter and Full Year 2006 Results January 25, 2007 Page 2 of 12 Total consolidated assets as of December 31, 2006 were $7.3 billion, compared to $5.4 billion a year ago. Total gross loans and leases, and deposits, were $5.4 billion and $5.8 billion, respectively, as of December 31, 2006, compared to $3.9 billion and $4.3 billion, respectively, a year ago. The Company completed the acquisition of Western Sierra Bancorp in June 2006. The following table presents the full year 2006 organic growth rates, which exclude the effects of the Western Sierra Bancorp acquisition: (in thousands) Loans and Leases Deposits Assets As reported, 12/31/06 $ $ $ less: 12/31/05 balances Total growth less: acquisition Organic growth $ $ $ Organic growth rate 11% 13% 9% "We are pleased with our record operating earnings, and growth in loans and deposits this year, especially in light of the challenging interest rate environment, said Ray Davis, president and chief executive officer of Umpqua Holdings Corporation. Umpqua opened seven new stores in 2006, including five during the fourth quarter. Two were the first of the Companys new neighborhood store strategy, which reduces build time and cost by more than 50%. During the full year 2006, the Company had net charge-offs of $0.6 million or 0.01% of average loans and leases. Non-performing loans and leases were $9.1 million at December 31, 2006, representing 0.17% of total loans and leases. The Company provided $2.6 million for future credit losses in 2006. For the fourth quarter, the Company had net charge-offs of $0.5 million, or 0.04% of average loans and leases on an annualized basis, with non-performing loans and leases declining $1.5 million, or 14% from September 30, 2006. The allowance for credit losses was 1.15% of total loans and leases at December 31, 2006. Umpqua Bank, Umpqua Holdings bank subsidiary, reported on a tax equivalent basis a net interest margin of 4.99% for the full year 2006, compared to 5.07% for 2005. For the fourth quarter of 2006, Umpqua Bank reported a net interest margin of 4.97%, compared to 5.06% for the same period a year ago, and 5.08% for the third quarter of 2006. The decrease in margin over these time periods resulted from increases in short-term market interest rates, with the cost of deposits and borrowings increasing more than earning asset yields. The yield on earning assets for Umpqua Holdings increased 1 basis point on a sequential quarter basis to 7.50%, while the cost of interest bearing liabilities increased 16 basis points to 3.61% over the same period. Excluding merger related expenses, the Bank efficiency ratio was 51.97% for the full year 2006, down from 52.47% for 2005. Umpqua Holdings Corporation Announces Fourth Quarter and Full Year 2006 Results January 25, 2007 Page 3 of 12 As of December 31, 2006, total shareholders equity was $1.16 billion. Book value per share was $19.91, an increase of 20% over the prior year end. Tangible book value per share was $8.21, an increase of 11% over the prior year end. On January 18, 2007, the Company announced the acquisition of North Bay Bancorp. The agreement provides for North Bay Bancorp shareholders to receive 1.217 shares of Umpqua common stock for each share of North Bay Bancorp common stock, giving the acquisition a total value of approximately $156 million. The boards of both companies have approved the transaction, which is subject to regulatory approval and approval by the shareholders of North Bay Bancorp, as well as other customary conditions of closing. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. Umpqua believes that providing non-GAAP financial measures provides investors with information useful in understanding Umpquas financial performance. Umpqua provides measures based on operating earnings, which exclude merger-related expenses. Operating earnings per diluted share is calculated by dividing operating earnings by the same diluted share total used in determining diluted earnings per share. A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables or where the non-GAAP measure is presented. About Umpqua Holdings Corporation Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial approach, innovative use of technology, and distinctive banking solutions. Umpqua Bank has 134 locations between Sacramento, Calif. and Bellevue, Wash., along the Oregon and Northern California Coast and in Central Oregon. Umpqua Holdings also owns retail brokerage subsidiary Strand, Atkinson, Williams & York, Inc., which has locations in Umpqua Bank stores and in dedicated offices throughout Oregon and Southwest Washington. Umpqua Bank's Private Client Services Division provides tailored financial services and products to individual customers. Umpqua Holdings Corporation is headquartered in Portland, Ore. For more information, visit www.umpquaholdingscorp.com . Umpqua Holdings Corporation will conduct a quarterly earnings conference call Thursday, January 25, 2007, at 10:00 a.m. PST (1:00 p.m. EST) during which the Company will discuss fourth quarter and full year 2006 results and provide an update on recent activities. There will be a question-and-answer session following the presentation. Shareholders, analysts and other interested parties are invited to join the call by dialing 888-791-1856 a few minutes before 10:00 a.m.
